                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

DANTE CRIDDLE,                              )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )          Case No. 1:19 CV 79 RWS
                                            )
JASON LEWIS, et al.,                        )
                                            )
            Defendants.                     )

                           MEMORANDUM AND ORDER

      This matter is before the Court on defendants’ response to the Order to Show

Cause. (Doc. 43). In it, defendants claim that they did not produce plaintiff’s

medical records to him because he had not executed the HIPPA release form. A

HIPPA release executed by plaintiff on July 30, 2019 appears as Exhibit A to

Document 26 in the Court file. It appears that plaintiff believes this HIPPA release

was sufficient to release his records for this case. However, the Court notes that

the release directs that his records be released to an attorney, not plaintiff. Plaintiff

is not represented by counsel in this matter, so he should execute second HIPPA

release form provided with defendants’ supplemental disclosures, so that the

records will be produced to him directly.

      Accordingly,
      IT IS HEREBY ORDERED that the Court’s November 8, 2019 Order to

Show Cause is deemed satisfied, and no sanctions will issue.



                                    _______________________________
                                    RODNEY W. SIPPEL
                                    UNITED STATES DISTRICT JUDGE
Dated this 18th day of November, 2019.




                                        2
